DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because: 
Partial views of a figures 4, 5, 7, 10 and 12-13 must be identified by the same number followed by a capital letter, e.g. should include view labels “FIG. 4A” and “FIG. 4B”.  See MPEP 37 CFR 1.84 (u).
The Brief Descriptions of the drawings of the specification should also be amended to coincide therewith. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 43-64 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because of the following reasons:  
The use of the term “optionally” in each of claims 43 and 63 renders the claims indefinite since it is unclear whether what follows the term is required by the claims.
Since both a first and second NF membrane is claimed in claim 1, the antecedent for “the NF membrane” in each of claims 52 and 53 is unclear.
The use of “preferably” in each of claims 57 and 60 renders the claims indefinite since it is unclear whether what follows the term is required by the claims.   
Claims 44-62 and 64 are rejected since they suffer the same defects as the claims from which they depend. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 43, 46-47, 50-51, 53-55, and 61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eckert et al. (U.S. 2014/0299546), hereinafter “Eckert”.

    PNG
    media_image1.png
    303
    548
    media_image1.png
    Greyscale

Eckert teaches a process for treating saline water to obtain product water comprising a higher concentration of sulfate, as compared with the saline water, the process including the steps of passing saline water 26 through a first NF membrane 31 to obtain an NF permeate 31b and an NF brine 31c; passing the NF brine 31c through a second NF membrane 32 in the presence of a diluting solution (diaNanofiltration or DiaNF) 35b to obtain a DiaNF permeate 32b and a DiaNF 

As for claims 46 and 50, the saline water can be brackish (well brine) or water very dilute brine [0045].  As for claim 47, he also teaches a recovery rate (RR) between 40 and 85% (e.g. 75% in figure 4 and 60% in figure 5).

As for claim 54, Eckert also teaches the step of combining and recycling the permeates from the NF and DiaNF cycles (figure 3).  As for claims 55 and 61, he also teaches that the dilution stream could be introduced at the feed of any one or more NF modules such that claims 55 and 61 would be anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 49, 52 and 63-64 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eckert in view of ordinary skill in the art.  The system including the NF and DiaNF modules are taught by Eckert, as expanded above.  Eckert doesn’t explicitly teach a receiving tank for isolating the DiaNF brine but such would have been obvious to retain the product since he teaches the brine to be valuable for other uses [0042].  As for claim 64, Eckert also teaches an additional NF module 33.  As for claim 52, having the NF membranes to be selected from the group listed would have been obvious since such are well known NF membranes for rejecting divalent ions and because such would have been readily available.  As for claim 49, Eckert teaches that the dilution stream can be water or any suitable, compatible liquid, such as very dilute brine and that depending on the processing and systems involved, very dilute brine streams may possible be derived from elsewhere in a specific plant.  Therefore the use of the permeate from the last DiaNF cycle or the use of a brine after multiple SWRO stages as the dilution solution would have been within ordinary skill.     

Claims 44, 56-60 and 62 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eckert in view of WO 2010/131251, hereinafter ‘251.  ‘251 teaches increasing the SO42- concentration by adding an anion exchange step that results in the Mg2+ + Ca2+:SO42- lowering in the product water to about 1:1 and also results in reducing the Cl- concentration (page 12, line 19 to page 13, line 20).  It is considered that it would have been obvious to one ordinarily skilled in 42- concentration of ‘251 in the process of Eckert, since ‘251 teaches the benefit of reducing undesirable Cl- concentration in the water.  As for claim 62, ‘251 also teaches adding the enhanced divalent ion product brine to a water sample for the benefit of public health beneficial effects (page 1).   As for claim 44, since ‘251 already teaches a UF pretreatment in 260 to remove bacteria and larger microorganisms, having an additional UF post treatment would have been obvious to remove any bacteria or larger microorganisms that may have contaminated the produce before dispensing.   

Claims 45 and 48 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eckert in view of Tao (U.S. 2014/0202957 A1).  Tao teaches pretreatment of water undergoing serial filtration in nanofiltration membrane [0007] that includes both the step of de-carbonating the saline water and the step of adding an anti-scalant [0019].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the steps of Tao in the process of Eckert since Tao teaches the benefit for preparing the water for membrane treatment that results in improving the percent recovery and water quality (abstract).  Adding anti-scalant is well known for preventing potentially clogging scale build up.

  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778